UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7805


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARK J. JONES, SR., a/k/a Mark Jacob Jones, Sr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:14-cr-00132-RGD-LRL-2)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Jacob Jones, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Jacob Jones, Sr., appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Having reviewed the record

and finding no reversible error, we affirm the decision of the district court. United States

v. Jones, No. 2:14-cr-00132-RGD-LRL-2 (E.D. Va. Nov. 24, 2020). We deny Jones’

motion for appointment of counsel and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2